Landau, J.,
concurring. Although I concur in the result reached by the majority, I disagree with its reasoning.
Before proceeding, it is important to point out exactly what is and what is not at issue. This is an appeal from the judgment of the trial court (albeit the second visit to this court) denying a motion to open a judgment of dismissal pursuant to Practice Book § 251 for failure of the plaintiff to prosecute her claim with reasonable diligence. The action was dismissed on June 28,1991. On November 21, 1991, more than four months after the dismissal, the plaintiff filed a motion to open,1 claim*425ing, inter alia, that she did not receive notice of the dismissal until November 19, 1991. The plaintiff’s motion was denied by the trial court citing Serrano v. Behar, 15 Conn. App. 308, 311, 544 A.2d 250 (1988), stating that “a trial court has no jurisdiction to open a judgment beyond the four month period described in General Statutes § 52-212a and Practice Book § 326. See also Van Mecklenburg v. Pan American World Airways, Inc., 196 Conn. 517, 494 A.2d 549 (1985).”
The majority, disagreeing with the trial court, concluded that “ ‘[i]t is axiomatic that the right to move to open and vacate a judgment assumes that the party who is to exercise the right be given the opportunity to know that there is a judgment to open.’ Noethe v. Noethe, 18 Conn. App. 589, 595, 559 A.2d 1149 (1989).” It ruled that the plaintiff is entitled to a hearing to have an opportunity to present evidence rebutting the trial court’s finding that notice of the dismissal was sent by the court and received by the plaintiff. The majority, quoting Roberts v. Roberts, 32 Conn. App. 465, 475, 629 A.2d 1160 (1993), states: “When the trial court is required to make a finding that depends on issues of fact which are disputed, due process requires that a trial-like hearing be held, in which an opportunity is provided to present evidence and to cross-examine adverse witnesses.” (Internal quotation marks omitted.) The majority’s adherence to Roberts as the linchpin of its analysis suggests a precedent based on a discretionary finding of fact, i.e., that the presumption of issuance and receipt of the notice has been met and *426overcome. I am apprehensive and distrustful of that reliance, and the precedential value that necessarily follows it.
The order of the trial court dated December 9,1991, coupled with the affidavit of the plaintiffs attorney, successfully fashions the notice issue. The bar to reaching a decision is General Statutes § 52-212a2 and Practice Book § 326.3 Both set out a temporal parameter of four months for the filing of a motion to open or set aside succeeding the date on which a judgment was rendered or passed, “[ujnless otherwise provided by law.” Due process is “provided by law” in any circumstance. “An elementary and fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94 L. Ed. 865 (1950). A dismissal under Practice Book § 251 certainly has a sense of finality attached,4 and “the exis*427tence of actual or constructive notice is a question of fact properly within the province of the trial court. Middlebury v. Steinmann, 189 Conn. 710, 714, 458 A.2d 393 (1983); Mausch v. Hartford, 184 Conn. 467, 469, 440 A.2d 157 (1981).” Noethe v. Noethe, supra, 18 Conn. App. 596. On remand, the trial court must hold an evidentiary hearing to determine when the plaintiff received either actual or constructive notice and whether she filed her motion to open within four months succeeding the date on which the judgment was rendered or passed. Id. Thus, rather than base a decision on Roberts with its substructure of a discretionary finding of fact, I would posit that Mullane serves as sounder footing on which to set the cornerstone.
I would direct the trial court, upon a finding that the plaintiffs motion to open was untimely, to deny the motion; if however, the court concludes that the motion was timely filed, then it must reach the merits of the motion.5
Accordingly, I concur only in the result.

 The plaintiff moved the court “to reopen dismissal.” “Although the nomenclature is found in the title to General Statutes § 52-212 and in some decisions of our courts; see, e.g., Bartlett v. Bartlett, 220 Conn. 372, 599 *425A.2d 14 (1991); Sasso v. Aleshin, 197 Conn. 87, 495 A.2d 1066 (1985);D’Occhio v. Connecticut Real Estate Commission, 189 Conn. 162, 455 A.2d 833 (1983); Northeast Savings, F.A. v. Hopkins, 22 Conn. App. 396, 578 A.2d 136 (1990); Kavarco v. T.J.E., Inc., 2 Conn. App. 294, 478 A.2d 257 (1984); unless the judgment has been opened previously, the appropriate appellation is a motion to open. ‘Reopen’ is defined in Webster’s Third New World Dictionary as ‘to open again’ or ‘to take up again.’ (Emphasis added.) Thus, we will treat the motion as a motion to open.” National Iron Bank v. Gelormino, 28 Conn. App. 7, 8 n.1, 609 A.2d 666 (1992).


 General Statutes § 52-212a provides: “Unless otherwise provided by law and except in such cases in which the court has continuing jurisdiction, a civil judgment or decree rendered in the superior court may not be opened or set aside unless a motion to open or set aside is filed within four months following the date on which it was rendered or passed. The parties may waive the provisions of this section or otherwise submit to the jurisdiction of the court.”


 Practice Book § 326 provides: “Unless otherwise provided by law and except in such cases in which the court has continuing jurisdiction, any civil judgment or decree rendered in the superior court may not be opened or set aside unless a motion to open or set aside as filed within four months succeeding the date on which it was rendered or passed. The parties may waive the provisions of this paragraph or otherwise submit to the jurisdiction of the court.
“Upon the filing of a motion to open or set aside a civil judgment, except a judgment in a small claims or juvenile matter, the moving party shall pay to the clerk the filing fee prescribed by statute unless such fee has been waived by the court.”


 Practice Book § 251 provides: “If a party shall fail to prosecute an action with reasonable diligence, the court may, after hearing, on motion by any *427party to the action pursuant to Sec. 196, or on its own motion, render a judgment dismissing the action with costs. At least two weeks’ notice shall be required except in cases appearing on an assignment list for final adjudication. Judgment files shall not be drawn except where an appeal is taken or where any party so requests.
“If a case is printed on a dormancy calendar pursuant to the dormancy program administered under the direction of the chief court administrator, and a motion for default for failure to plead is filed pursuant to Sec. 128, only those papers which close the pleadings by joining issues, or raise a special defense, may be filed by any party, unless the court otherwise orders.”


 As a corollary to its argument, the defendant Manpower urges us to find that “even if the plaintiff did not receive notice of the June 28, 1991 dismissal, she was on notice that the matter was to be heard on the dormancy calendar which contained a notation that if certain steps were not taken, the matter would be dismissed.” The majority reached the conclusion that the issue before this court, i.e., whether the trial court was appropriate in its action denying the motion to open the judgment of dismissal, could not be addressed because findings of fact were necessary. It then *428embarks on a brief discussion by way of obiter dicta as to when the four month limitation, contained in General Statutes § 52-212a and Practice Book § 326, expires. While I agree with the majority that the argument is more properly reserved, on remand, for the trial court, the issue of the limitation’s expiration is not before us and is a matter best left to another day.